Per Curiam. The Claimant seeks an award of $77,724.64, pursuant to its first amended complaint, for certain monies furnished to the Illinois Industrial Commission, hereinafter the Commission, under two grants from the Claimant. A 1975 audit of the operations of the Commission on behalf of the Claimant indicated that part of the funds under the grant had been expended in a manner inconsistent with the terms and conditions set forth in the grants in question. The amount thereof was determined to be $123,728.00. The Commission made a partial payment of $46,003.36 of this amount. The balance of $77,624.64 is the subject of the instant claim. The Commission has admitted all the allegations of the amended complaint filed herein in the stipulation. Therefore, this court has before it an admission which sets forth a legal basis for an award, to wit, contract and breach of contract. Based on the existence of the relevant legal facts setting forth a cause of action in contract, the remaining consideration for this court is the question of damages. Historically, this court is not bound by any stipulation of the parties regarding the legal effect of the admission of the facts as stipulated. This is especially true in the area of damages. However, where it appears that a stipulation has been made in good faith and on proper authority, this court will not arbitrarily reject such a stipulation. It appears to this court that the suggested compromise of $71,914.00 is fair and reasonable especially considering the complexities of proof involved should the matter have to be tried. It is hereby ordered: that the sum of $71,914.00 (seventy one thousand nine hundred fourteen dollars and no cents) be awarded to Claimant, United States Department of Labor, in full and complete satisfaction of any and all claims which are the subject of the complaint filed herein.